The primary reason for allowance is that the cited prior art does not disclose a vented twin-screw kneading extrusion apparatus that discharges organic volatile matter contained in molten resin, the apparatus per structure claimed wherein a devolatilization agent, injected through a downstream end injection nozzle on a downstream end segment cylinder, is dispersed in the molten resin in the downstream end segment cylinder and kneaded by a downstream end kneading portion such that the molten resin is foamed by the devolatilization agent and then extruded (claim 1).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.  




/MARK HALPERN/           Primary Examiner, Art Unit 1748